         Case 5:19-cv-00834-DAE Document 58 Filed 11/23/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                              )
                                                )
       Plaintiff,                               ) Civil Action Case No. 5:19-CV-834-DAE
                                                )
v.                                              )
                                                )
JOHN DOE,                                       )
                                                )
       Defendant.                               )
                                                )

                                            ORDER

       The Court has fully considered the parties’ Joint Motion to Modify the Scheduling Order.

The Court finds good cause exists to grant the motion and ORDERS the Scheduling Order [Dkt.

25] is modified as follows:

               All dispositive motions shall be filed no later than December 21, 2020.


       This order does not modify any other deadline in the Scheduling Order.



IT IS SO ORDERED.

DATED: November 23, 2020.




                                          ______________________________________
                                          David Alan Ezra
                                          Senior United States District Judge
